Citation Nr: 0502235	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972 and April 1973 to April 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the Jackson, 
Mississippi, Regional Office (RO) that determined, in 
pertinent part, that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a low back disability.  In April 1999, 
the veteran submitted a notice of disagreement as to the 
March 1999 decision.  In September 1999, the RO issued a 
statement of the case.  In October 1999, the veteran filed 
the Substantive Appeal.  In April 2003, the Board determined, 
in pertinent part, that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a low back disability and remanded the 
issue of service connection for a low back disability in a 
development memorandum.  In October 2003, the Board issued a 
remand regarding service connection for a low back 
disability.  The veteran has been represented by the Veterans 
of Foreign Wars of the United States throughout this appeal.

The Board notes that, in June 1999, the veteran perfected the 
appeal as to the issue of service connection for 
pseudofolliculitis barbae.  In a January 2004 rating 
decision, the RO established service connection for 
pseudofolliculitis barbae.  As the issue of service 
connection for pseudofolliculitis barbae has been fully 
resolved, the issue is dismissed.  See 38 U.S.C.A. § 7105.  


FINDING OF FACT

There is no medical evidence on file which tends to establish 
a medical nexus between the veteran's military service and a 
low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
wartime or peacetime service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004).  

The veteran's service medical records show the following: the 
February 1970 induction examination report shows normal 
findings; the February 1970 medical history report shows 
attestation of good health (no complaint of back pain was 
noted); the October/November 1970 medical records show 
complaints of low back pain due to a football injury; the 
November 1971 medical record shows complaint of back pain, 
the March 1972 separation examination report shows normal 
findings; the March 1972 medical history report shows 
complaint of frequent back pain.  The August 1973 physical 
examination report shows normal findings; the August 1973 
medical history report shows attestation of good health (no 
complaint of back pain was noted).  A November 1975 medical 
record shows complaint of low back pain; loss of some range 
of motion and no tenderness were noted; an impression of 
muscular strain was advanced.  A February 1976 separation 
examination report shows normal findings.

Post-service medical evidence consists of VA treatment 
records and examination reports.  A May 1972 VA compensation 
examination shows complaint of low back pain.  At that time, 
the veteran reported that he injured his back by falling off 
a cliff in Vietnam in May 1971 and by playing football in 
basic training.  On examination, full range of motion, no 
punch tenderness, no spasm, negative straight leg raising 
were shown.  Diagnosis of history of back injury with no 
disease found was advanced.  The May 1972 x-ray report 
reflects impression of normal dorsal spine.  

The evidence shows that in April 1976, the veteran complained 
of his back.  The May 1967 x-ray report showed slight 
narrowing of the L5-S1 interspace which could represent some 
early degenerative change; otherwise lumbar spine and 
sacroiliac joints were normal.  The November 1976 VA 
compensation examination shows complaint of back pain in the 
L1-3 area but no abnormality was shown.  

The October 1977 VA special orthopedic examination report 
shows complaint of low back pain.  On examination, the 
veteran's orthopedic examination was entirely negative.  The 
October 1977 x-ray report shows normal findings of the 
lumbosacral spine.  In November 1977, the physician advanced 
an impression of negative pathology of the lumbosacral spine.  
In December 1977, the veteran complained of arthritis in his 
back.  A July 1981 report shows complaint of back pain.  An 
August 1985 medical report shows complaint of back pain.  

A May 1993 medical report shows complaint of back pain but 
normal range of motion was noted.  An impression of 
musculoskeletal lower back pain with possible lumbar stenosis 
was advanced.  A May 1993 x-ray report shows evidence of mild 
narrowing of the L5-S1 interspace.  

A January 2000 VA treatment record shows an impression of 
chronic low back pain with spondylosis.  The April 2001 
treatment record shows diagnosis of degenerative disc disease 
of the lumbosacral spine.  An April 2001 Aid and Attendance 
or Housebound examination shows complaint of back pain.  A 
July 2002 and November 2002 treatment records show complaints 
of back pain.  A March 2003 treatment record shows diagnosis 
osteoarthritis and chronic low back pain.  An April 2003 
neuropsychological evaluation shows diagnosis of lumbosacral 
spondylosis.

The June 2003 VA compensation examination shows complaint of 
back pain.  The veteran reported that he injured his back by 
jumping of out of a helicopter in Vietnam.  The x-ray report 
showed evidence of tiny osteophytes at several levels with 
mild narrowing of the L5-S1 disc.  An impression of minimal 
degenerative disc disease of the lumbar spine was advanced.  
The physician opined that it was more likely than not that 
the patient's current complaints of back pain are unrelated 
to his military service based on the fact that the veteran 
was seen very infrequently for low back pain and there was 
negative evidence of follow-up.  The physician noted that a 
review of the claims file was made.

Although the veteran asserts that his low back disability is 
related to his active service, the Board places significant 
probative value on the VA physician's opinion that the 
veteran's current complaints of low back pain is unrelated to 
his active service.  As the physician has indicated in his 
report, the service medical records show infrequent treatment 
for complaints of low back pain: the veteran complained of 
his back disability in only four instances, in October 1970, 
November 1970, November 1971, and November 1975.  Moreover, 
the VA compensation examinations afforded within two years 
after separations from service (March 1972 and April 1976) 
show that the veteran did not manifest any objective evidence 
of low back pain: the August 1972 and November 1977 
examination and x-ray reports show normal findings of the 
lumbar spine.  Furthermore, as stated by VA physician, there 
is no evidence that the veteran was treated for his low back 
pain after either separation from service.  Within the first 
two years after separations from service, the evidence only 
shows complaints of low back pain during VA compensation 
examinations.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  The veteran is a combat veteran and as 
such, the Board concedes that his account of incurring a low 
back injury in service is credible.  The question is not 
whether the claimed incident happened, but whether the 
veteran's current back problem is related to his experience 
in service.  

In this case, no physician has attributed the veteran's low 
back disability to active military service despite the 
veteran's contention to the contrary.  The veteran's evidence 
of record supports VA physician's opinion that the veteran's 
low back disability is more likely than not unrelated to his 
active service.  The veteran lacks the medical expertise to 
offer an opinion as to the medical causation of any current 
disability.  Therefore, the mere contentions of the veteran 
as to a medical nexus, no matter how well meaning, without 
supporting medical evidence that would etiologically relate 
his complaints with an event or incurrence while in service, 
will not support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board places greater probative value on the VA 
physician's opinion that the veteran's low back disability is 
more likely than not unrelated to his military service than 
to the veteran's assertion.  As such, the claim for service 
connection for a low back disability is not warranted.

B. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

Through the August 2001 and June 2003 VCAA letters, the March 
1999 decision, the September 1999 statement of the case, and 
the January 2004 supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection, the evidence 
VA will seek to provide, and the evidence the claimant is 
expected to provide.  For instance, in the letter of August 
2001, the veteran was informed that in order to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or event in service causing injury or 
disease; a current physical or mental disability; and a 
relationship between his current disability and an injury, 
disease, or event in service.  In both letters, he was given 
a list of what additional information or evidence was needed 
from him (information regarding treatment and location of 
records), and was told that VA would requests his cited 
documents provided he gave his release to do so.  Relevant 
medical records have been obtained and lists of that evidence 
were provided to the veteran in the statement of the case and 
supplemental statement of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the August 2001 letter 
provided the veteran with the information and evidence needed 
to substantiate the claim, and that letter, along with the 
January 2004 supplemental statement of the case provided the 
veteran with the information indicating which party is 
responsible for obtaining which portion of such information 
and informed him of the opportunity to provide any evidence 
in his possession that pertains to the claim.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records and providing VA 
compensation examinations.  The Board concludes, therefore, 
that a decision on the merits at this time with respect to 
the issue of service connection for a low back disability 
does not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


